869 F.2d 1491
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.B AND R COAL CO., INC., Respondent.
No. 88-6007.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1989.

1
Before RALPH B. GUY and ALAN E. NORRIS, Circuit Judges, and ROBERT HOLMES BELL, District Judge*.

ORDER

2
This Court having on May 14, 1987, entered its judgment enforcing in full the backpay provision of the Order of the National Labor Relations Board, the Board, on June 30, 1988, issued its Supplemental Decision and Order fixing the amount of backpay due the discriminatees and having thereafter applied to this Court for summary entry of a supplemental judgment specifying the amount of backpay due:


3
IT IS HEREBY ORDERED AND ADJUDGED by the Court that Respondent, B and R Coal Co., Inc., Weeksbury, Kentucky, its officers, agents, successors, and assigns, to make whole the discriminatees named below, by payment to them of the amounts following their names plus interest accrued to the date of payment to be computed in the manner prescribed in New Horizons for the Retarded,1 until payment of all backpay due is made, less tax withholdings required by Federal and state laws:


4
George Branham   $7,348.24
Hayden Burke      6,285.28
Dean Counts       6,285.28
Terry Johnson    13,046.59
Jesse Little      6,764.33
Jerry Johnson     4,648.12
Fon Martin        5,076.96
Claude Moore      6,285.28
Vincent Blevins   6,051.20
Jerry Hurt        6,285.28



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation


1
 In accordance with the decision in New Horizons for the Retarded, 283 NLRB No. 181 (May 28, 1987), interest on and after January 1, 1987, shall be computed at the "short-term Federal rate" for the underpayment of taxes as set out in the 1986 amendment to 26 U.S.C. Sec. 6621.  Interest on amounts accrued prior to January 1, 1987 (the effective date of the 1986 amendment to 26 U.S.C. Sec. 6621), shall be computed in accordance with Florida Steel Corp., 231 NLRB 651 (1977)